Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Claims 4 and 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (see the Final Office Action dated 07/20/2022), there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed on 06/10/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the U.S. Publication No. 20070029936 does not have a publication date 2007-12-27 and Hein et al. are not a correct name of the patentee as listed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of copending application No. 17/123,765 to Cummings et al. (hereinafter Cummings) in view of Riley (2005/0016886). Although the conflicting claims of the instant patent application are not identical with the claims of the copending application, but they are not patentably distinct from each other because the structural limitations in the claims of the instant patent application are fully disclosed and claimed by the copending application except for the indentation having a flared end opening.  Riley teaches an instrument holder (24) comprising a base (22) having at least one opening (34) and the at least one opening having a flared end opening (34a) to facilitate inserting an instrument [0036].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Riley to modify the system of Cummings so the system is constructed with the indentation having a flared end opening to facilitate inserting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the phrases “such that the container is compatibly receivable in a first transportation device in a first orientation with the indentation engaging the first transportation device” and “a width of the container in the transportation device” define a system in reference to a first transportation device which is undefined and has not been positively claimed rendering the claim is vague and indefinite because it is not clear what structural limitations applicants intend to encompass with such language since a first transportation device as in claim 10 or a second transportation device in claim 14 is not positively recited in the claim.  In claim 10, the phrase “the transportation device” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (2006/0273084; hereinafter Baker).  Baker discloses a container (20; 21) for containing and transporting a medical device, the container comprising a bottom face (20a; 21a), and surrounding side faces (35; 37) defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining the medical device, and at least a portion of one or more of the end/side faces having an indentation (29) extending along a length of the respective side face and the indentation is formed into the inner portion of the container (Figs. 1A & 1B).  Baker further discloses the bottom face of the container comprises a rectangular contour (the bottom surface of the container).  The container of Baker is inherently capable to be receivable in a first transportation device in a first orientation with the indentation engaging the first transportation device (the two opposite indentations 29 at both ends of the container are inherently capable to engage the first transportation device) and the container of Baker is also inherently capable to be receivable in the first transportation device in a second orientation different from the first orientation (receive along the side wall (35, 35; 37, 37) of the container).  In the second orientation, a width of the container (a distance from one side wall (35; 37) to the opposite side wall (35; 37)) in the first transportation device is narrower than in the first orientation.
As to claim 11, Baker further discloses a protrusion (Figs. 1A & 1B) extending from at least a portion of one or more of the side faces as claimed.
As to claim 12, Baker further discloses the portion of one or more of the side faces of the container includes a second indentation (29; opposite the first indentation).
As to claim 14, the container of Baker is inherently capable to be receivable in a second transportation device (Figs. 20-22) and the second transportation device is different from the first transportation device such that the container is exchangeable between the first transportation device and the second transportation device.  Also, the container of Baker is inherently capable to be receivable in a second transportation device (first and second transportation devices) and the second transportation device is different from the first transportation device such that the container is exchangeable between the first transportation device and the second transportation device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Parker et al. (8,733,551; hereinafter Parker) and Ramsey (2015/0257632).  Baker discloses the container as above having most of the limitations of the claim except for a liner that is removably enclosable about the container, the liner being extendable over the side faces to line the inner portion of the container and extending fully over the side faces to an outer surface of the bottom face of the container such that the liner is conformable to a profile of the container as claimed.  Parker teaches a system for containing and transporting a medical device (31-33), the system comprising a container (10) including a bottom face (12) and surrounding side faces (13, 14) as a closed first end and an open second end to form an inner portion for receiving and retaining the medical device, and a liner (28) enclosable about the container and the liner is conformable to a profile of the container (column 9, lines 6-15).  Ramsey teaches a system (10) for containing and transporting a medical device (16), the system comprising a container (40) including a bottom face (Figs. 1-2) and surrounding side faces as a closed first end and an open second end to form an inner portion for receiving and retaining the medical device, and a liner (12; Fig. 1) is removably enclosable about the container, the liner being extendable over the side faces to line the inner portion of the container and extending fully over the side faces to an outer surface of the bottom face of the container such that the liner is conformable to a profile of the container (Ramsey teaches the liner 12 may be carried within the container 40 [0063]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Parker and Ramsey to modify the container of Baker so the container is constructed to include a liner enclosable about the container and the liner is conformable to a profile of the container as taught by Parker for holding the medical device for better protecting the medical device, and the liner is removably enclosable about the container, the liner being extendable over the side faces to line the inner portion of the container and extending fully over the side faces to an outer surface of the bottom face of the container as taught by Ramsey for better protecting the medical device and also for better protecting a user whose is handling the medical device.

Allowable Subject Matter
Claims 1-3, and 5-9 would be allowable if the provisional nonstatutory double patenting rejection is overcome.

	Response to Arguments

Applicant's arguments with respect to all rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUAN K BUI/
Primary Examiner, Art Unit 3736